Ryan, C. J.
The motion for rehearing is as valuable to the court as to counsel. First impressions of the court may well be wrong; and just criticism of counsel is invaluable in the *32administration of justice. Such criticism is always welcome to us, when made, as in this case, with courteous ability and learning.
The learned counsel frankly concedes the rule at common law, which is indeed beyond question, that the husband is a necessary plaintiff in an action for tort to the wife before marriage. The question, therefore, turns entirely upon the construction of the statute, securing to the wife the real and personal property owned by her at the time of marriage. R. S., ch. 95, sec. 2.
We did not overlook, as counsel seems to suppose, that the definition of personal property in ch. 5, R. S., includes choses in action.
The first question, in passing on the argument in support of this motion is, the meaning of that term in the definition itself. The term, choses m action,- has two recognized significations. It is sometimes used in the broad sense of all rights of action, whether ex contractu or ex delicto. Its narrower and more general use is confined to assignable rights of action ex contractu, and perhaps ex delicto, for injuries to property. In this sense, actions ex delicto for personal injuries are excluded. People v. Tioga, 19 Wend., 73; McKee v. Judd, 12 N. Y., 622; Zabriskie v. Smith, 13 id., 322; Pulver v. Harris, 52 id., 73; Sommer v. Wilt, 4 S. & R., 19; North v. Turner, 9 id., 244; O’Donnel v. Seybert, 13 id., 54; Comegys v. Vasse, 1 Pet., 193.
The term may be intended in either of these senses, the broader or the narrower, in the statutory definition; and the question is, which 'sense it was designed to bear. The intention of the legislature is, of course, to govern; and that is to be gathered, if possible, from the language used. The definitions of sec. 1, ch. 95, are not arbitrary; they are not to be applied when “ inconsistent with the manifest intent of the legislature.” Re Goodell, 39 Wis., 232. The first subdivision of the section provides, that terms shall be construed ae-*33cording to common and approved usage, but that technical terms shall be construed in their technical sense. Taking these two rules together, they may establish another rule of construction: that technical terms having more than one meaning are to be taken in their more common and approved sense, when not inconsistent with the apparent intent. And as the term, choses in action, is very generally used and accepted by the profession in its more limited sense, this alone might be a sufficient answer to the argument made for the appellant, to give it the more comprehensive sense.
But the same intent of the legislature, in the use of the term, is discovered, in a more direct and satisfactory manner, from the connection in which the term is used in the definition.
“ Noscitur a sociis, is an old and safe rule of construction, said to have originated with as great a lawyer and judge as Lord Hale, peculiarly applicable to this consideration. Lord Bacon gives the same rule in a more detailed form, more emphatic here. Copulatio verborum indicat acceptationem in eodem sensu."We are to be guided in the application of the uncertain by its certain associates.” Attorney General v. Railroad Companies, 35 Wis., 425.
The definition declares that personal property, as used in the revised statutes, shall include money, goods, chattels, things in action, and evidences of debt. All these other terms signify actual property, the subject of sale and transfer. The term now in question is fenced in between “ goods and chattels,” and “evidences of debt.” Ex antecedentibus et consequentibzis fit optima interpretatio. Though the term used be general, it must be taken in the restricted sense which will correspond with the other terms with which it is; associated. Coke, 2 Inst., 317.
A right of action in tort is not property, and therefore cannot be sold or transferred. It may result in property, by recovery. A judgment in tort is property, and: may be' *34sold or assigned. Rut the assignment of a judgment in tort does not operate to assign the right of action; and, if the judgment be reversed, the right of action still remains in the assignor. Pulver v. Harris, supra. And it is inconceivable that the legislature, associating this term with others all representing actual property, intended a radical change of the law, hidden as it were from observation, by raising rights of action in tort to the dignity of property; or intended us to understand that slander, libel, assault and battery, etc., should be personal property.
Such a construction would work queer rules of property throughout the revised statutes, to which the definition is to apply. For example, it would require the assessment and taxation of the right of action of every citizen who had the misfortune of having been slandered, libeled, assaulted or battered, whether he had brought the action or not, until the statute of limitation should have run upon it. Sec. 1, ch. 18, R. S. Ex pede Heroulem. Other instances might amplify, but could hardly heighten the absurdity.
So we do not perceive that sec. 2 of ch. 95 takes anything, from the definition. And we do not see that the argument of the appellant fares better with the section itself. That secures to the wife the personal property which she owns at the time of marriage. Perhaps the verb, own,.cannot strictly be regarded as a technical term; but, both in legal and common use, it implies estate, and applies only to things subject to sale and transfer. Lister v. Lobley, 6 Nev. & Man., 340; Champion v. White, 5 Cow., 509; Danforth v. Suydam, 4 N. Y., 66; Loonie v. Hogan, 9 id., 435. And the use of this verb clearly applies the provision to actual property only, and not to possible damages to be recovered in actions ex delieto. This is the distinction between rights of action ex contractu and rights of action ex delicto for personal wrongs. The legislature plainly had in mind things belonging to the wife in property,, without reference to mere rights of action for *35wrongs done to her person or character. If the legislature had torts against the wife at all in mind, it saw fit to make no change in the law; perhaps judging such rights of action better left to the discretion of the husband. Be that as it may, neither husband nor wife can be properly said to own actions of tort. They may own judgments in tort, when recovered; but they can no more be said to own the discretion to bring such actions, than any other impulse of the will, or motion of the affections.
It is different with rights of action ex contractu. There, there is an existing debt due upon the contract, before action and independent of it; a debt which an insolvent or bankrupt must assign; a debt for which the estate of an insolvent or bankrupt is bound. A recovery only ascertains and determines the debt; but the debt itself does not rest on the recovery. In actions for personal torts, no debt precedes recovery; and recovery is not founded on a debt. The injured party has suffered a wrong in his person or character, to which he may submit, if he will. But the law gives him a right of action, if he will, for damages to compensate him for the wrong. The tortfeasor becomes his debtor only upon recovery, and by force of recovery. Before recovery, he is not a debtor at large; after recovery, he is a judgment debtor only. And the term, things in action, is not very happily applied to the right. Things in action are properly things already belonging to a person, but withheld from him, and for the possession of which he has a right of action. His title precedes the action, and is the foundation of it. A recovery determines bis title, but does not create it. It is not a naked right to sue for damages, as in tort, but a vested right of property in the thing sued for, independent of the action. In tort, there is no title to a thing before the right of action ripens in damages recovered. There is a right of action, but not a thing inaction; the thing recovered existing only by the recovery. The broad sense of the term has certainly always included *36torts; but not as happily as common-law terms are generally applied. Termes de la Ley, “Chose en Action.”
We took the section under which the respondent claims, substantially, from New York, where it was adopted in 1848. After twelve years experience in that state, the legislature adopted the statute cited in the opinion of Mr. Justice Cole on this appeal. The fact appears to be conclusive of the view in New York, that the provision of 1848 did not secure rights of action in tort to married women, as if they were sole. If the legislature here should desire to extend the right to married women, they certainly have the power. This court as certainly has not. We must deal with the statute as it is written.
All this is implied in the opinion delivered upon the hearing of this appeal, in which we all concur. And so much has been said, in deciding this motion, out of deference to the very learned and able discussion of the respondent’s counsel. •
By the Court. — The motion is overruled.